                              Case 19-10844-BLS                     Doc 1        Filed 04/15/19            Page 1 of 17

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

                           District of Delaware
                                      (State)
 Case number (If known):                                   Chapter 11                                                                       Check if this is an
                                                                                                                                            amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




1. Debtor’s name                           Achaogen, Inc.




2. All other names debtor used
   in the last 8 years
   Include any assumed names,
   trade names, and doing business
   as names



3. Debtor’s Federal Employer
                                           XX-XXXXXXX
   Identification Number (EIN)


4. Debtor’s address                        Principal place of business                                  Mailing address, if different from principal place
                                                                                                        of business

                                           1 Tower Place                                       _
                                           Number        Street                                         Number      Street

                                           Suite 400                                           _
                                                                                                        P.O. Box


                                           South San Francisco        CA         94080
                                           City                       State      ZIP Code               City                        State         ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                           San Mateo County                                    _
                                           County


                                                                                                        Number      Street




                                                                                                        City                        State         ZIP Code




5. Debtor’s website (URL)                  www.achaogen.com


6. Type of debtor                               Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                Partnership (excluding LLP)
                                                Other. Specify:


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                              page 1
                               Case 19-10844-BLS                Doc 1      Filed 04/15/19                Page 2 of 17



       Debtor                         Achaogen, Inc.                                                  Case number (if known)
                                      Name


                                     A. Check one:
7. Describe debtor’s business
                                        Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                        Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                        Railroad (as defined in 11 U.S.C. § 101(44))
                                        Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                        Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                        Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                        None of the above
                                     B. Check all that apply:
                                        Tax-exempt entity (as described in 26 U.S.C. § 501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                        § 80a-3)
                                        Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                     C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                     http://www.uscourts.gov/four-digit-national-association-naics-codes .

                                     3254
8. Under which chapter of the        Check one:
   Bankruptcy Code is the               Chapter 7
   debtor filing?                       Chapter 9
                                        Chapter 11. Check all that apply:
                                                       Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                       insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                       4/01/22 and every 3 years after that).
                                                       The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                       debtor is a small business debtor, attach the most recent balance sheet, statement
                                                       of operations, cash-flow statement, and federal income tax return or if all of these
                                                       documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                          A plan is being filed with this petition.
                                                          Acceptances of the plan were solicited prepetition from one or more classes of
                                                          creditors, in accordance with 11 U.S.C. § 1126(b).
                                                          The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                          Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                          Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                          for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                          The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                          12b-2.
                                        Chapter 12

9. Were prior bankruptcy cases          No
   filed by or against the debtor       Yes. District
   within the last 8 years?                                                          When                 _ Case number
                                                                                            MM / DD / YYYY
   If more than 2 cases, attach a              District
   separate list.                                                                    When                 _ Case number
                                                                                            MM / DD / YYYY

10. Are any bankruptcy cases            No
   pending or being filed by a
                                        Yes. Debtor                                                             Relationship
   business partner or an
   affiliate of the debtor?                    District                                                         When
                                                                                                                               MM /   DD   / YYYY
   List all cases. If more than 1,
   attach a separate list.                     Case number, if known




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 2
                           Case 19-10844-BLS                  Doc 1       Filed 04/15/19            Page 3 of 17




   Debtor                            Achaogen, Inc.                                       Case number (if known)
                                     Name


11. Why is the case filed in this   Check all that apply:
   district?                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                       immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                       district.

                                       A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or have        No
   possession of any real              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
   property or personal property
                                            Why does the property need immediate attention? (Check all that apply.)
   that needs immediate
   attention?                                    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                  What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                  attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                  assets or other options).

                                                 Other



                                            Where is the property?
                                                                         Number          Street

                                                                                                                                                       _

                                                                                                                    _
                                                                         City                                           State       ZIP Code


                                             Is the property insured?
                                                 No
                                                 Yes. Insurance agency

                                                         Contact name                                                                                  _

                                                         Phone




            Statistical and administrative information



13. Debtor’s estimation of          Check one:
   available funds                     Funds will be available for distribution to unsecured creditors.
                                       After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                       1-49                              1,000-5,000                                25,001-50,000
14. Estimated number of                50-99                             5,001-10,000                               50,001-100,000
   creditors                           100-199                           10,001-25,000                              More than 100,000
                                       200-999

                                       $0-$50,000                        $1,000,001-$10 million                     $500,000,001-$1 billion
15. Estimated assets                   $50,001-$100,000                  $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                       $100,001-$500,000                 $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                       $500,001-$1 million               $100,000,001-$500 million                  More than $50 billion



 Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 3
                          Case 19-10844-BLS                           Doc 1     Filed 04/15/19               Page 4 of 17




       Debtor                                 Achaogen. Inc.                                      Case number (If known)
                                              Name


                                         D    so-$50.000                      D $1,000,001-$10 million                      D   $500,000,001-$1 billion
 16. Estimated liabilities               0    SS0,001-$100,000                D $10,000,001-$50 mlllion                     D   $1,000,000,001-$10 billion
                                         D    s100,001-$soo,ooo               181 $50,000,001-$100 million                  D   $10.000,000,001-$50 billion
                                         D    S500,001-$1 milllon             D $100,000,001-$500 million                   D   More than $50 billion


                                                                              ·----------                        ---- ___ _______     ,_,,                       __
                                                                                                                                                              .,_,


            Request for Relief, Declaration, and Signatures


 WARNING - Bankruptcy fraud is a serious crime. Making a false statement In connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, end 3571.


 11. Declaration and signature of              The debtor requests relief in accordance with the chapter of title 11. United States Code, specified in this
    authorized representative of
                                               petition.
    debtor
                                         ,.    I have been authorized to file this petition on behalf of the debtor.

                                               I have examined the Information In this petition and have a reasonable belief that the Information Is true and
                                               correct.


                                         I declare under penalty of perjury that the foregoing is true and correct.

                                              Executed on t) '(
                                                              /(£,L,1,QI
                                                          MM / 00 /YYYY
                                                                                1

                                            124�s
                                         xS/gnnlure of authorized reprO$imtallva of d�blor
                                                                                                         Blake Wise
                                                                                                         Printed name

                                              Title Chjef Executive Of(jcer




18. Signature of attorney                j(                                                               Date
                                                                                                                       MM       /DD /YYYY


                                              Derek C. Abbott
                                              Printed name
                                              Morris, Nichols, ArshL & Tunnell LLP
                                              Finn name
                                               1201 N. Market St.. 16th Floor
                                              Number         Street
                                              Wilmington                                                      DE                 19801
                                              City                                                            Stale             ZIP Code

                                              302-658-9200                                                    dabbott@mnat.com
                                              Contact phone                                                   Email address

                                              3376                                                            DE
                                              Ber number                                                      State




  Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                      page 4
                            Case 19-10844-BLS             Doc 1     Filed 04/15/19         Page 5 of 17
Official Form 201A (12/15)

    [If debtor is required to file periodic reports (e.g., forms 10K and 10Q) with the Securities and Exchange Commission
    pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 and is requesting relief under chapter 11 of the
    Bankruptcy Code, this Exhibit “A” shall be completed and attached to the petition.]

                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF DELAWARE

----------------------------------------------------------------x
In re

Achaogen, Inc.,                                                         Case No. 19-_________ (____)

                                                                        Chapter 11

                                         Debtor.1

----------------------------------------------------------------x

                     Attachment to Voluntary Petition for Non-Individuals Filing for
                                    Bankruptcy under Chapter 11
        1. If any of the debtor’s securities are registered under Section 12 of the Securities Exchange Act of 1934, the SEC
file number is 001-36323.

        2. The following financial data is the latest available information and refers to the debtor’s condition on January 31,
2019.

        a.   Total assets                                               $91,607,0002

        b.   Total debts (including debts listed in 2.c., below)        $119,956,000

        c.   Debt securities held by more than 500 holders

                                                                                                            Approximate
                                                                                                            number of
                                                                                                            holders:
          secured    ☐       unsecured      ☐      subordinated     ☐     $
          secured    ☐       unsecured      ☐      subordinated     ☐     $
          secured    ☐       unsecured      ☐      subordinated     ☐     $
          secured    ☐       unsecured      ☐      subordinated     ☐     $
          secured    ☐       unsecured      ☐      subordinated     ☐     $

        d.   Number of shares of preferred stock                                       10,000,000 authorized; 0 outstanding
        e.   Number of shares of common stock                                 290,000,000 authorized; 63,949,320 outstanding

        Comments, if any: None of the Debtor’s securities are held by more than 500 holders
        3. Brief description of debtor’s business: The Debtor is a biopharmaceutical company focused on the discovery,
        development, and commercialization of innovative antibacterial treatments against multi-drug resistant gram-
        negative infections.




1
        The last four digits of the Debtor’s federal tax identification number are 3693. The Debtor’s mailing address for
        purposes of this Chapter 11 Case is 1 Tower Place, Suite 400, South San Francisco, CA 94080.
2
        The total assets and total liabilities reflect a $21,500,000 estimate for a new lease account change, effective January
        1, 2019. The new lease accounting change is ASC 842, which updates the accounting for all operating leases such
        as building leases.
                          Case 19-10844-BLS             Doc 1      Filed 04/15/19        Page 6 of 17
         4. List the names of any person who directly or indirectly owns, controls, or holds, with power to vote, 5% or more
of the voting securities of debtor:
        Robert W. Duggan
        Sabby Volatility Warrant Master Fund, Ltd.
        New Enterprise Associates, Inc.




                                                             2
DocuSign Envelope ID: 42CEF3DE-B096-49F0-B199-0E5542901529
                             Case 19-10844-BLS               Doc 1       Filed 04/15/19   Page 7 of 17




                                        CERTIFICATE AS TO RESOLUTIONS
                                       ADOPTED BY BOARD OF DIRECTORS OF
                                           ACHAOGEN INCORPORATED

                            I, the undersigned, being duly elected as Secretary of Achaogen Incorporated, a
            Delaware corporation (the “Company”), do hereby certify that the following resolutions were
            duly adopted by the Board of Directors of the Company (the “Board”) at a meeting of the Board
            held on April 11, 2019, and such resolutions have not been amended or rescinded and are now in
            full force and effect:

                                                        ACHAOGEN, INC.
                             BOARD OF DIRECTORS RESOLUTIONS (the “Resolutions”)
                                                             April 11, 2019

            Partial Repayment of Existing Loan

                    WHEREAS: The Board of Directors (the “Board”) of Achaogen, Inc. (the “Company”)
            has determined that the proposed repayment of certain outstanding obligations of the Company
            under the Loan and Security Agreement dated as of February 26, 2018 between the Company as
            Borrower and Silicon Valley Bank (the “Bank”) as Lender (the “Loan Agreement”) from cash on
            hand is advisable and in the best interests of the Company and its constituents; and the Board has
            received, reviewed, and considered the recommendations of the management of the Company
            and the Company’s legal and other advisors as to these matters.

                    NOW, THEREFORE, BE IT RESOLVED: That the members of the Board hereby
            ratify the unanimous written consent of the Board dated as of April 10, 2019, for the partial
            repayment of outstanding obligations under the Loan Agreement in the amount of $25,000,000.

            Amendment of Existing Loan

                   WHEREAS: The Board has determined that amending the Loan Agreement is advisable
            and in the best interests of the Company and its constituents; and the Board has received,
            reviewed, and considered the recommendations of the management of the Company and the
            Company’s legal and other advisors as to these matters.

                   WHEREAS: Pursuant to the proposed amendment (the “Loan Amendment”), the
            Company will agree to pay down its obligations under the Loan Agreement to $15 million using
            cash on hand, in exchange for the Bank’s agreement to authorize the Company’s continued use
            of cash collateral, waive certain loan fees, and the Bank’s commitment to provide debtor in
            possession financing.

                     WHEREAS: In connection with the Loan Amendment, the Bank has also requested that
            the Company execute that certain Intellectual Property Security Agreement (the “IP Security
            Agreement”), granting the Bank a security interest in all of the Company’s right, title and interest
            in, to and under its intellectual property assets.

                                                                     1
DocuSign Envelope ID: 42CEF3DE-B096-49F0-B199-0E5542901529
                             Case 19-10844-BLS               Doc 1       Filed 04/15/19   Page 8 of 17




                   NOW, THEREFORE, BE IT RESOLVED: That the members of the Board hereby
            waive all applicable notice requirements in connection with this meeting and adoption of the
            Resolutions.

                    RESOLVED: That the members of the Board hereby approve the Loan Amendment and
            the IP Security Agreement and all of their respective terms.

            RESOLVED: That, pursuant to the Loan Amendment, the Company hereby is authorized to pay
            down or permit the sweep of funds to pay down the Company’s outstanding obligations under
            the Loan Agreement from cash on hand so that only $15,000,000 of obligations remain.

            Chapter 11 Filing

                   WHEREAS: The Board has reviewed and considered, among other things, the financial
            condition and prospects of the Company on the date hereof; and the Board has received,
            reviewed, and considered the recommendations of the management of the Company and the
            Company’s legal and other advisors as to the relative risks and benefits of pursuing a Chapter 11
            bankruptcy case under the provisions of title 11 of the United States Code (the “Bankruptcy
            Code”), including the sale of all or substantially all of the Company’s assets, the retention of
            professionals, the incurrence of debtor in possession financing, the formulation of a plan of
            reorganization or liquidation, and related matters.

                    NOW, THEREFORE, BE IT RESOLVED: That in the judgment of the Board, it is
            desirable and in the best interests of the Company and its stakeholders that the Company seek
            relief under Chapter 11 of the Bankruptcy Code.

                    RESOLVED: That the Company shall be, and hereby is, authorized to file a voluntary
            petition (the “Petition”) for relief under the provisions of Chapter 11 of the Bankruptcy Code
            (the “Chapter 11 Case”) in the United States Bankruptcy Court for the District of Delaware (the
            “Bankruptcy Court”) and perform any and all such acts as are reasonable, advisable, expedient,
            convenient, proper or necessary to effectuate the purpose and intent of the Resolutions.

                    RESOLVED FURTHER: That the Designated Officers, and each of them acting alone,
            hereby is authorized, and directed, in the name and behalf of the Company, to execute,
            acknowledge, deliver, and verify the Petition and all other ancillary documents, and cause the
            Petition to be filed with the Bankruptcy Court and make or cause to be made prior to the
            execution thereof any modifications to the Petition or ancillary documents as any such
            Designated Officer, in such person’s discretion, deems necessary, desirable or appropriate to
            carry out the intent and accomplish the purpose of the Resolutions.

                    RESOLVED FURTHER: That the Chief Executive Officer and the Chief Financial
            Officer (collectively, the “Designated Officers”) be, and each of them acting alone is, hereby
            authorized to execute, deliver and file or cause to be executed, delivered and filed (or direct
            others to do so on their behalf as provided herein) all documents determined by any Designated
            Officer to be necessary or appropriate, including, without limitation, the Petition; all affidavits,

                                                                     2
DocuSign Envelope ID: 42CEF3DE-B096-49F0-B199-0E5542901529
                             Case 19-10844-BLS               Doc 1       Filed 04/15/19   Page 9 of 17




            schedules, motions, objections, responses, forms, lists, applications, documents, instruments,
            applications, reports, pleadings and other papers necessary or desirable to be filed in the Chapter
            11 Case; the Plan (as defined below); the Disclosure Statement (as defined below); and the
            Dismissal Documents (as defined below) (collectively, “Bankruptcy Documents”), and to take
            any and all other actions which he or she determines to be necessary and proper in connection
            with the Chapter 11 Case, such determination to be conclusively evidenced by the execution,
            delivery or filing thereof or the taking of any such other action by such Designated Officer.

            Retention of Professionals and Claims and Noticing Agent

                    RESOLVED: That the retention of the law firm of Hogan Lovells US LLP (“Hogan
            Lovells”), to represent the Company as general bankruptcy counsel on the terms set forth in its
            engagement letter with the Company and to represent and assist the Company in preparing and
            filing Bankruptcy Documents is hereby approved, adopted, ratified and confirmed in all respects;
            and in connection therewith, any Designated Officer, and each of them, acting either individually
            or jointly, are hereby authorized, empowered, and directed, in the name and on behalf of the
            Company, to execute appropriate retention agreements, pay appropriate retainers, and cause to be
            filed an appropriate application for authority to retain Hogan Lovells.

                   RESOLVED FURTHER: That the retention of the law firm of Morris, Nichols, Arsht &
            Tunnell LLP (“Morris Nichols”), to represent the Company as general bankruptcy co-counsel
            and Delaware bankruptcy counsel on the terms set forth in its engagement letter with the
            Company and to represent and assist the Company in preparing and filing Bankruptcy
            Documents is hereby approved, adopted, ratified and confirmed in all respects; and in connection
            therewith, any Designated Officer, and each of them, acting either individually or jointly, are
            hereby authorized, empowered, and directed, in the name and on behalf of the Company, to
            execute appropriate retention agreements, pay appropriate retainers, and cause to be filed an
            appropriate application for authority to retain Morris Nichols.

                    RESOLVED FURTHER: That the retention of MERU, LLC (“MERU”), to provide the
            Company with financial advisory services on the terms set forth in its engagement letter between
            MERU and the Company, is hereby approved, adopted, ratified and confirmed in all respects;
            and in connection therewith, any Designated Officer, and each of them, acting either individually
            or jointly, are hereby authorized, empowered, and directed, in the name and on behalf of the
            Company, to execute appropriate retention agreements, pay appropriate retainers, and cause to be
            filed an appropriate application for authority to retain MERU.

                    RESOLVED FURTHER: That the retention of Cassel Salpeter & Co., LLC (“Cassel”),
            to provide the Company with investment banking services on the terms set forth in its
            engagement letter between Cassel and the Company, is hereby approved, adopted, ratified and
            confirmed in all respects; and in connection therewith, any Designated Officer, and each of them,
            acting either individually or jointly, are hereby authorized, empowered, and directed, in the name
            and on behalf of the Company, to execute appropriate retention agreements, pay appropriate
            retainers, and cause to be filed an appropriate application for authority to retain Cassel.

                 RESOLVED FURTHER: That the retention of Kurtzman Carson Consultants LLC
            (“KCC”), as notice, claims and balloting agent in connection with the Chapter 11 Case is hereby
                                                                     3
DocuSign Envelope ID: 42CEF3DE-B096-49F0-B199-0E5542901529
                             Case 19-10844-BLS           Doc 1   Filed 04/15/19   Page 10 of 17




            approved, adopted, ratified and confirmed in all respects; and in connection therewith, any
            Designated Officer, and each of them, acting either individually or jointly, are hereby authorized,
            empowered, and directed, in the name and on behalf of the Company, to execute appropriate
            retention agreements, pay appropriate retainers, and cause to be filed an appropriate application
            for authority to retain KCC.


            Debtor in Possession Financing Facility

                    RESOLVED: That in connection with the Chapter 11 Case, (a) the Board authorizes and
            approves the incurrence of indebtedness by the Company in its Chapter 11 Case (the “DIP
            Facility”) and the execution, delivery and performance of that certain loan and security
            agreement (the “DIP Loan Agreement”) evidencing the DIP Facility among the Company, as
            borrower, and Silicon Valley Bank, as lender, in the amount and substantially on the terms of the
            draft which has been provided to the Board, and with such changes as the Designated Officers or
            any of them executing the same shall approve, and any other agreements, consents, certificates,
            amendments (including to increase from time to time the amount of the DIP Facility),
            assignments and instruments in connection therewith (together with the DIP Loan Agreement,
            the “DIP Loan Documents”), and (b) the Designated Officers or any one of them shall be, and
            hereby are, authorized and empowered, in the name and on behalf of the Company, to negotiate,
            execute, deliver, and perform or cause the performance of the DIP Loan Documents and related
            Bankruptcy Court orders approving the same, as such Designated Officers or any one of them
            executing the same considers necessary, appropriate, proper, or desirable to effectuate the DIP
            Facility and other transactions contemplated by the DIP Loan Documents and other
            arrangements necessary, appropriate, proper, or desirable in the interest of the Company in
            connection with the Chapter 11 Case, such determination to be conclusively evidenced by such
            execution or taking of such action.

                    RESOLVED FURTHER: That the Company, hereby is authorized to grant a security
            interest to the Bank in substantially all of the Company’s assets, including its intellectual
            property, which security interest shall secure all of the Company’s obligations to the Bank in
            connection with the DIP Facility.

                   RESOLVED FURTHER: That the Company hereby is authorized to pay, or permit the
            sweep of funds to pay, the remaining $15,000,000 of outstanding obligations under the Loan
            Agreement from proceeds of the DIP Facility upon the Bankruptcy Court’s entry of an order
            approving the DIP Facility on a final basis.

            Sale Process

                    RESOLVED: That if deemed necessary by the Designated Officers, the Company, as
            debtor and debtor in possession under Chapter 11 of the Bankruptcy Code, shall be, and it hereby
            is, authorized to pursue and implement a sale transaction under section 363 of the Bankruptcy
            Code or otherwise of all or substantially all of the Company’s assets in a form and structure
            substantially consistent with those presented to the Board on or prior to the date hereof and as



                                                                 4
DocuSign Envelope ID: 42CEF3DE-B096-49F0-B199-0E5542901529
                             Case 19-10844-BLS           Doc 1   Filed 04/15/19   Page 11 of 17




            may be further approved, modified or amended by any one or more of the Designated Officers in
            their reasonable judgment and in consultation with the Company’s professionals (each, a “Sale”).

                    RESOLVED FURTHER: That if deemed necessary by the Designated Officers, the
            Company, as debtor and debtor in possession under Chapter 11 of the Bankruptcy Code, shall be,
            and it hereby is, authorized to execute, deliver and perform its obligations under one or more
            asset purchase agreements, license agreements, or other transactional agreements and all
            associated agreements, schedules, certificates, instruments, guaranties, notices and other
            documents (collectively, the “Transaction Documents”) implementing a Sale, as may be deemed
            necessary or desirable by any one or more of the Designated Officers.

            Conclusion of the Chapter 11 Case

                    RESOLVED: That if deemed necessary by the Designated Officers, the Company, as
            debtor and debtor in possession under Chapter 11 of the Bankruptcy Code, shall be, and it hereby
            is, authorized to (i) execute and file a Chapter 11 plan of reorganization or liquidation (the
            “Plan”), associated disclosure statement (the “Disclosure Statement”), and all related documents,
            and consummate, and perform under, the transactions contemplated therein and/or (ii) dismiss or
            close the Chapter 11 Case and execute all related documents (the “Dismissal Documents”) as
            may be reasonably necessary or desirable in the best interests of the Company and its
            stakeholders.

            Additional Resolutions

                    RESOLVED: That all acts lawfully done or actions lawfully taken by any Designated
            Officer or any professionals engaged or to be engaged by the Company prior to or after the date
            hereof, be, and hereby are, adopted, ratified, confirmed, approved and consented to in all respects
            and for all purposes as the acts and deeds of the Company.

                     RESOLVED FURTHER: That the Designated Officers or any one of them be, and each
            hereby is, authorized, directed and empowered to negotiate, prepare, execute and deliver for and
            on behalf of the Company (as a debtor and debtor in possession, as applicable), and to cause the
            Company to perform its obligations under, such agreements, instruments, certificates and any
            and all other documents and amendments or other modifications necessary or appropriate to
            facilitate the transactions contemplated by the Resolutions , including, without limitation, (a) as
            may be contemplated or required by the Bankruptcy Code and bankruptcy rules, any orders of
            the Bankruptcy Court, the Bankruptcy Documents, the Transaction Documents, and the DIP
            Loan Documents, and the exercise or performance by the Company of its rights, remedies or
            obligations thereunder, (b) as may be determined to be necessary or appropriate by such
            Designated Officer in connection with (i) the repayment of the Existing Loan Obligations, (ii)
            the Chapter 11 Case, (iii) the Sale, (iv) the retention of professionals, (v) the DIP Facility, (vi)
            the Bankruptcy Code and bankruptcy rules, (vii) orders of the Bankruptcy Court, and (viii) the
            exercise or performance by the Company of its rights, remedies or obligations under or in
            connection with any of the foregoing or any of the other Resolutions, or (iii) as may be
            determined to be necessary or appropriate by such Designated Officer in connection with the
            conduct of the Chapter 11 Case or to give effect to the Resolutions or the actions or transactions

                                                                 5
DocuSign Envelope ID: 42CEF3DE-B096-49F0-B199-0E5542901529
                             Case 19-10844-BLS           Doc 1   Filed 04/15/19   Page 12 of 17




            contemplated by the Resolutions, including, without limitation, documents containing such
            provisions, terms, conditions, covenants, warranties and representations as may be determined to
            be necessary or appropriate by the Designated Officer or Designated Officers so acting, such
            determination to be conclusively evidenced by the execution thereof by such Designated Officer.

                    RESOLVED FURTHER: That the omission from any of the Resolutions of any
            agreement, document or other arrangement contemplated by any of the agreements, documents
            or instruments described in such Resolutions or any action to be taken in accordance with any
            requirement of any of the agreements, documents or instruments described in such Resolutions
            shall in no manner derogate from the authority of the Designated Officers to take all actions
            necessary, desirable, advisable or appropriate to consummate, effectuate, carry out or further the
            transactions contemplated by, and the intent and purposes of, such resolutions.

                    RESOLVED FURTHER: That any Designated Officer of the Company hereby is
            authorized and directed to certify and/or attest the Resolutions, certificate of incumbency and
            such other documents or instruments that the corporate secretary of the Company may deem
            necessary or appropriate in connection with the foregoing matters; provided, however, that such
            certification and/or attestation shall not be required for any document, instrument or agreement
            to be valid and binding on the Company.




                                                                 6
DocuSign Envelope ID: 42CEF3DE-B096-49F0-B199-0E5542901529
                             Case 19-10844-BLS           Doc 1   Filed 04/15/19    Page 13 of 17




                    IN WITNESS WHEREOF, the undersigned has signed this Certificate as to Resolutions
                          15
            on this ________th         April
                               day of _______________, 2019.




                                                                     _____________________________
                                                                     Gary Loeb
                                                                     Corporate Secretary and General Counsel




                                                                 7
                                       Case 19-10844-BLS                              Doc 1              Filed 04/15/19                         Page 14 of 17


Fill in this information to identify the case:
Debtor name: Achaogen, Inc.
United States Bankruptcy Court District of Delaware
                                                                                                                                                                                              Check if this is an
Case number (If known):                                                                                                                                                                       amended filing


Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                                                                                                                                                                                                             12/15
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an
insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of
the 30 largest unsecured claims.

Name of creditor and complete                         Name, telephone number, and                          Nature of the claim    Indicate if       Amount of unsecured claim
mailing address, including zip code                   email address of creditor                            (for example, trade   claim is          If the claim is fully unsecured, fill in only unsecured
                                                      contact                                              debts, bank loans,    contingent,       claim amount. If claim is partially secured, fill in
                                                                                                           professional          unliquidated,     total claim amount and deduction for value of
                                                                                                           services, and         or disputed       collateral or setoff to calculate unsecured claim.
                                                                                                           government
                                                                                                           contracts)
                                                                                                                                                   Total claim, if        Deduction for        Unsecured
                                                                                                                                                   partially             value of             claim
                                                                                                                                                   secured               collateral or
                                                                                                                                                                         setoff


1    HOVIONE INTERNATIONAL LIMITED                                                                         TRADE CLAIM           Disputed                                                     $       6,610,000.00
     SETE CASAS 2674-506                              PHONE: 351 21 982 9000
     LOURES, 2674-506                                 FAX: 351 21 982 9388
     PORTUGAL                                         EMAIL: CONTACT@HOVIONE.COM
2    ESTEVE QUIMICA, SA                                                                                    TRADE CLAIM           Unliquidated                                                 $       2,254,000.00
     AVDA. MARE DE DEAU DE                            PHONE: 34 93 254 4000
     MONTSERRAT, 12                                   FAX: 34 93 254 4001
     BARCELONA, 08024                                 EMAIL: EQCOMERCIAL@EQESTEVE.COM
     SPAIN
3    HIGHPOINT SOLUTIONS, LLC                                                                              TRADE CLAIM           Unliquidated                                                 $       1,056,000.00
     301 EAST GERMANTOWN PIKE                         PHONE: 610-233-2700
     EAST NORRITON, PA 19401                          FAX: 610-233-2999

4    SOLAR CAPITAL LTD.                                                                                    TRADE CLAIM           Unliquidated                                                 $       1,000,000.00
     500 PARK AVE                                     PHONE: 212-993-1670
     3RD FLOOR                                        EMAIL: INFO@SOLARCAPLTD.COM
     NEW YORK, NY 10022

5    AP3 SF2 CT SOUTH LLC                                                                                  LANDLORD CLAIM        Unliquidated                                                 $          725,000.00
     ONE TOWER PLACE
     SUITE 225
     SOUTH SAN FRANCISCO, CA 94080

6    MICROGENICS CORP                                                                                      TRADE CLAIM           Unliquidated                                                 $          589,000.00
     46360 FREMONT BOULEVARD                          PHONE: 510-979-5000
     FREMONT, CA 94538-6406                           FAX: 510-979-5002

7    LIGAND PHARMACEUTICALS                                                                                TRADE CLAIM           Disputed                                                     $          572,000.00
     5980 HORTON STREET
     SUITE 405
     EMERYVILLE, CA 94608

8    GOOD APPLE PUBLISHING, LLC                                                                            TRADE CLAIM           Unliquidated                                                 $          417,000.00
     200 PARK AVENUE SOUTH                            PHONE: 646-844-9724
     SUITE 1501
     NEW YORK, NY 10003

9    COMMAND CENTRAL                                                                                       TRADE CLAIM           Unliquidated                                                 $          379,000.00
     230 PARK AVENUE SOUTH                            EMAIL: JANINE.KINZEL@INTRAMEDGROUP.COM
     NEW YORK, NY 10003

10   WORLD COURIER INC.                                                                                    TRADE CLAIM           Unliquidated                                                 $          365,000.00
     1300 MORRIS DRIVE                                PHONE: 516-354-2600
     CHESTERBROOK, PA 19087-5594                      FAX: 516-354-2637



11   RESEARCHTRIANGLE INSTITUTE                                                                            TRADE CLAIM           Unliquidated                                                 $          360,000.00
     3040 CORNWALLIS ROAD                             PHONE: 919-541-6000
     RESEARCH TRIANGLE PARK                           FAX: 919-541-7222
     MORRISVILLE, NC 27709-2194

12   INTELLISYN PHARMA, INC.                                                                               TRADE CLAIM           Unliquidated                                                 $          308,000.00
      7171 FREDERICK-BANTING                          EMAIL: INFO@INTELLISYNRD.COM
     LABORATORY 3314
     MONTREAL, QC H4S 1Z9
     CANADA
13   ZS ASSOCIATES, INC.                                                                                   TRADE CLAIM           Unliquidated                                                 $          276,000.00
     400 SOUTH EL CAMINO REAL                         PHONE: 650-762-7800
     SAN MATEO, CA 94402                              FAX: 847-492-3606

14   JONES MICROBIOLOGY INSTITUTE, INC.                                                                    TRADE CLAIM           Unliquidated                                                 $          199,000.00
     345 BEAVER KREEK CENTRE                          PHONE: 319-665-3370
     SUITE A                                          FAX: 319-665-3371
     NORTH LIBERTY, IA 52317                          EMAIL: INFO@JMILABS.COM

15   ACCESS TCA, INC                                                                                       TRADE CLAIM           Unliquidated                                                 $          180,000.00
     1 MAIN STREET                                    PHONE: 508-234-9791
     WHITINSVILLE, MA 01588                           FAX: 508-234-2139
                                                      EMAIL: INFO@ACCESSTCA.COM




Official Form 204                                        Chapter 11 Case: List of Creditors Who Have the 20 Largest Unsecured Claims                                                                           Page 1
                                      Case 19-10844-BLS                    Doc 1    Filed 04/15/19                          Page 15 of 17


Name of creditor and complete                Name, telephone number, and               Nature of the claim    Indicate if      Amount of unsecured claim
mailing address, including zip code          email address of creditor                 (for example, trade   claim is         If the claim is fully unsecured, fill in only unsecured
                                             contact                                   debts, bank loans,    contingent,      claim amount. If claim is partially secured, fill in
                                                                                       professional          unliquidated,    total claim amount and deduction for value of
                                                                                       services, and         or disputed      collateral or setoff to calculate unsecured claim.
                                                                                       government
                                                                                       contracts)
                                                                                                                              Total claim, if        Deduction for        Unsecured
                                                                                                                              partially             value of             claim
                                                                                                                              secured               collateral or
                                                                                                                                                    setoff


16   PAREXEL INTERNATIONAL, LLC                                                        TRADE CLAIM           Unliquidated                                                $          138,000.00
     101-105 OXFORD ROAD                     PHONE: 781-487-9900
     THE QUAYS                               FAX: 781-487-0525
     UXBRIDGE, UB8 1LZ                       EMAIL: INFO@PAREXEL.COM
     UNITED KINGDOM
17   SAVILLS STUDLEY, INC.                                                             TRADE CLAIM           Unliquidated                                                $          136,000.00
     150 CALIFORNIA STREET                   PHONE: 415-421-5900
     14TH FLOOR
     SAN FRANCISCO, CA 94111

18   REVHEALTH, LLC                                                                    TRADE CLAIM           Unliquidated                                                $          135,000.00
     55 BANK STREET                          PHONE: 973-867-6500
     MOORESTOWN, NJ 07960                    FAX: 973-285-7567

19   FLINN & FERGUSON, INC                                                             TRADE CLAIM           Unliquidated                                                $          124,000.00
     601 UNION STREET                        PHONE: 206-224-3500
     SUITE 4900                              FAX: 206-224-3501
     SEATTLE, WA 98101

20   CLINICAL CARE OPTIONS, LLC                                                        TRADE CLAIM           Unliquidated                                                $          117,000.00
     12001 SUNRISE VALLEY DRIVE              PHONE: 855-224-2241
     SUITE 300                               FAX: 866-691-8321
     RESTON, VA 20191-3404                   EMAIL: HR@CLINICALOPTIONS.COM




Official Form 204                              Chapter 11 Case: List of Creditors Who Have the 20 Largest Unsecured Claims                                                                Page 2
               Case 19-10844-BLS             Doc 1     Filed 04/15/19        Page 16 of 17



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re                                                      Chapter 11

Achaogen, Inc.,                                            Case No. 19-_______ (___)

                          Debtor.1

                CORPORATE OWNERSHIP STATEMENT PURSUANT TO
               FEDERAL RULE OF BANKRUPTCY PROCEDURE 1007(a)(1)

        Pursuant to Federal Rule of Bankruptcy Procedure 1007(a)(1), the following are

corporations, other than a governmental unit, that directly or indirectly own 10% or more of any

class of the Debtor’s outstanding equity interests.

                                  Orexigen Therapeutics, Inc.

    SHAREHOLDER/MEMBERSHIP                       NATURE OF                 APPROXIMATE
           INTEREST                              INTERESTS                PERCENTAGE OF
                                                   HELD                    SHARES HELD

New Enterprise Associates, Inc.                 Common Stock                      10.76%




1
        The last four digits of the Debtor’s federal tax identification number are 3693. The Debtor’s mailing
        address for purposes of this Chapter 11 Case is 1 Tower Place, Suite 400, South San Francisco, CA 94080.
Case 19-10844-BLS   Doc 1   Filed 04/15/19   Page 17 of 17
